DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 2, 11, and 16, the prior art of record, Hassani (US 2022/0135002) teaches a method comprising receiving, via a verification system of an access control system, respective location information from each of a provider device associated with the provider and a user device associated with the user (Sections 0031-0032).
The prior art of record fails to teach a method for verifying a shared journey between a transport user and a transport provider in a shared transport system, comprising receiving, via a verification system of an access control system, respective location information from each of a transport provider device associated with the transport provider and a transport user device associated with the transport user; comparing, via the verification system, the respective location information received from the transport user device and from the transport provider device; determining, via the verification system and based on the comparison of the respective location information, whether the transport user device is within transit proximity of the transport provider device; and one or more of determining or updating a shared transport status of a transport vehicle associated with the transport provider based on whether the transport user device is within transit proximity of the transport provider device.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 2-10, 11-15, 16-21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/17/2022